Case 1:18-cv-02406-APM Document 1-6 Filed 10/21/18 Page 1 of 90




                        Exhibit 1-91
Exhibit 1-92
Case 1:18-cv-02406-APM Document 1-6 Filed 10/21/18 Page 3 of 90




                        Exhibit 1-93
Exhibit 1-94
Case 1:18-cv-02406-APM Document 1-6 Filed 10/21/18 Page 5 of 90




                        Exhibit 1-95
Exhibit 1-96
Case 1:18-cv-02406-APM Document 1-6 Filed 10/21/18 Page 7 of 90




                        Exhibit 1-97
Exhibit 1-98
Case 1:18-cv-02406-APM Document 1-6 Filed 10/21/18 Page 9 of 90




                        Exhibit 1-99
Exhibit 1-100
Case 1:18-cv-02406-APM Document 1-6 Filed 10/21/18 Page 11 of 90




                        Exhibit 1-101
Exhibit 1-102
Case 1:18-cv-02406-APM Document 1-6 Filed 10/21/18 Page 13 of 90




                        Exhibit 1-103
Exhibit 1-104
Case 1:18-cv-02406-APM Document 1-6 Filed 10/21/18 Page 15 of 90




                        Exhibit 1-105
Exhibit 1-106
Case 1:18-cv-02406-APM Document 1-6 Filed 10/21/18 Page 17 of 90




                        Exhibit 1-107
Exhibit 1-108
Case 1:18-cv-02406-APM Document 1-6 Filed 10/21/18 Page 19 of 90




                        Exhibit 1-109
Exhibit 1-110
Case 1:18-cv-02406-APM Document 1-6 Filed 10/21/18 Page 21 of 90




                        Exhibit 1-111
Exhibit 1-112
Case 1:18-cv-02406-APM Document 1-6 Filed 10/21/18 Page 23 of 90




                        Exhibit 1-113
Exhibit 1-114
Case 1:18-cv-02406-APM Document 1-6 Filed 10/21/18 Page 25 of 90




                        Exhibit 1-115
Exhibit 1-116
Case 1:18-cv-02406-APM Document 1-6 Filed 10/21/18 Page 27 of 90




                        Exhibit 1-117
Exhibit 1-118
Case 1:18-cv-02406-APM Document 1-6 Filed 10/21/18 Page 29 of 90




                        Exhibit 1-119
Exhibit 1-120
Case 1:18-cv-02406-APM Document 1-6 Filed 10/21/18 Page 31 of 90




                        Exhibit 1-121
Exhibit 1-122
Case 1:18-cv-02406-APM Document 1-6 Filed 10/21/18 Page 33 of 90




                        Exhibit 1-123
Exhibit 1-124
Case 1:18-cv-02406-APM Document 1-6 Filed 10/21/18 Page 35 of 90




                        Exhibit 1-125
Exhibit 1-126
Case 1:18-cv-02406-APM Document 1-6 Filed 10/21/18 Page 37 of 90




                        Exhibit 1-127
Exhibit 1-128
Case 1:18-cv-02406-APM Document 1-6 Filed 10/21/18 Page 39 of 90




                        Exhibit 1-129
Exhibit 1-130
Case 1:18-cv-02406-APM Document 1-6 Filed 10/21/18 Page 41 of 90




                        Exhibit 1-131
Exhibit 1-132
Case 1:18-cv-02406-APM Document 1-6 Filed 10/21/18 Page 43 of 90




                        Exhibit 1-133
Exhibit 1-134
Case 1:18-cv-02406-APM Document 1-6 Filed 10/21/18 Page 45 of 90




                        Exhibit 1-135
Exhibit 1-136
Case 1:18-cv-02406-APM Document 1-6 Filed 10/21/18 Page 47 of 90




                        Exhibit 1-137
Exhibit 1-138
Case 1:18-cv-02406-APM Document 1-6 Filed 10/21/18 Page 49 of 90




                        Exhibit 1-139
Exhibit 1-140
Case 1:18-cv-02406-APM Document 1-6 Filed 10/21/18 Page 51 of 90




                        Exhibit 1-141
Exhibit 1-142
Case 1:18-cv-02406-APM Document 1-6 Filed 10/21/18 Page 53 of 90




                        Exhibit 1-143
Exhibit 1-144
Case 1:18-cv-02406-APM Document 1-6 Filed 10/21/18 Page 55 of 90




                        Exhibit 1-145
Exhibit 1-146
Case 1:18-cv-02406-APM Document 1-6 Filed 10/21/18 Page 57 of 90




                        Exhibit 1-147
Exhibit 1-148
Case 1:18-cv-02406-APM Document 1-6 Filed 10/21/18 Page 59 of 90




                        Exhibit 1-149
Exhibit 1-150
Case 1:18-cv-02406-APM Document 1-6 Filed 10/21/18 Page 61 of 90




                        Exhibit 1-151
Exhibit 1-152
Case 1:18-cv-02406-APM Document 1-6 Filed 10/21/18 Page 63 of 90




                        Exhibit 1-153
Exhibit 1-154
Case 1:18-cv-02406-APM Document 1-6 Filed 10/21/18 Page 65 of 90




                        Exhibit 1-155
Exhibit 1-156
Case 1:18-cv-02406-APM Document 1-6 Filed 10/21/18 Page 67 of 90




                        Exhibit 1-157
Exhibit 1-158
Case 1:18-cv-02406-APM Document 1-6 Filed 10/21/18 Page 69 of 90




                        Exhibit 1-159
Exhibit 1-160
Case 1:18-cv-02406-APM Document 1-6 Filed 10/21/18 Page 71 of 90




                        Exhibit 1-161
Exhibit 1-162
Case 1:18-cv-02406-APM Document 1-6 Filed 10/21/18 Page 73 of 90




                        Exhibit 1-163
Exhibit 1-164
Case 1:18-cv-02406-APM Document 1-6 Filed 10/21/18 Page 75 of 90




                        Exhibit 1-165
Exhibit 1-166
Case 1:18-cv-02406-APM Document 1-6 Filed 10/21/18 Page 77 of 90




                        Exhibit 1-167
Exhibit 1-168
Case 1:18-cv-02406-APM Document 1-6 Filed 10/21/18 Page 79 of 90




                        Exhibit 1-169
Exhibit 1-170
Case 1:18-cv-02406-APM Document 1-6 Filed 10/21/18 Page 81 of 90




                        Exhibit 1-171
Exhibit 1-172
Case 1:18-cv-02406-APM Document 1-6 Filed 10/21/18 Page 83 of 90




                        Exhibit 1-173
Exhibit 1-174
Case 1:18-cv-02406-APM Document 1-6 Filed 10/21/18 Page 85 of 90




                        Exhibit 1-175
Exhibit 1-176
Case 1:18-cv-02406-APM Document 1-6 Filed 10/21/18 Page 87 of 90




                        Exhibit 1-177
Exhibit 1-178
Case 1:18-cv-02406-APM Document 1-6 Filed 10/21/18 Page 89 of 90




                        Exhibit 1-179
Exhibit 1-180
